In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-338V
                                      Filed: March 31, 2016
                                       Not for Publication

*************************************
HOLLY SNYDER,                              *
                                           *
             Petitioner,                   *
                                           *       Attorneys’ fees and costs decision;
 v.                                        *       reasonable attorneys’ fees and costs
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
                                           *
*************************************
Lawrence R. Cohan, Philadelphia, PA for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master


                    DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On April 1, 2015, petitioner filed a petition for compensation under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012). Petitioner alleged that she
suffered from acute disseminated encephalomyelitis (“ADEM”) caused by her receipt of the
influenza (“flu”) vaccine on October 10, 2012. On February 10, 2016, the undersigned issued a
decision awarding compensation to petitioner based on the parties’ stipulation.

       On March 14, 2016, petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests attorneys’ fees in the amount of $25,020.00 and attorneys’ costs in the amount of

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
$4,699.33 for a total amount of $29,719.33. In compliance with General Order #9, petitioner’s
counsel represents that petitioner incurred no out-of-pocket expenses.

         On March 30, 2016, respondent filed a response to petitioner’s motion stating that it is
within the “Special Master’s discretion . . . to issue an award in this case which, in her
experience and judgment and based upon her ‘overall sense’ of the case, is reasonable for the
work done.” Resp. at 4. Respondent also explains that she is satisfied that this case meets the
statutory requirements for an award of attorneys’ fees and costs under 42 U.S.C. §§ 300aa-
15(e)(1)(A)-(B). Id. at 2 n.2(a). Finally, respondent states that her “estimation of reasonable
attorneys’ fees and costs for the present case roughly falls between $23,000.00 and $25,000.00.”
Id. at n.2(b). Respondent bases these estimates on her “judgment and experience in similar cases
under the Vaccine Act.” Id.

        Under the Vaccine Act, a special master or a judge on the U.S. Court of Federal Claims
shall award reasonable attorneys’ fees and costs for any petition that results in an award of
compensation. 42 U.S.C. § 300aa-15(e)(1); Sebelius v. Cloer, 133 S. Ct. 1886, 1893 (2013).
Respondent’s counsel does not provide support for his contention that petitioner’s counsel should
be paid roughly $23,000.00 to 25,000.00 for his work on the case besides his client’s estimation
based on experience with similar cases. The undersigned also has extensive experience in
awarding attorneys’ fees and costs in similar cases. Based on her experience and review of the
billing records and invoices submitted by petitioner, the undersigned finds the amount requested
by petitioner to be reasonable. Therefore, the undersigned GRANTS petitioner’s motion for
attorneys’ fees and costs. The undersigned awards $29,719.33, representing reimbursement for
attorneys’ fees and costs. The award shall be in the form of a check made payable jointly to
petitioner and Anapol Weiss in the amount of $29,719.33.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: March 31, 2016                                                              s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2